Citation Nr: 0806518	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO. 04-37 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder. 

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder. 

3. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
December 1972 and again from March 1980 to July 1983. The 
veteran's service from December 1972 to March 1980 has not 
been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for left knee and low back disorders. 

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the hearing is of record and associated with 
the claims folder. 

The issue of service connection for a left knee disorder 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. A petition to reopen the claim for service connection for 
a low back disorder was most recently denied by rating 
decision of August 1999. The veteran was notified of that 
decision and of his appellate rights in a September 1999 
letter, and he did not file a timely appeal.

2. Evidence received since the August 1999 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.

3. There is no competent medical evidence showing that the 
veteran has a low back disorder as a result of service or 
that the veteran's service-connected right knee disability 
aggravates the veteran's low back disorder.

4. A petition to reopen the claim for service connection for 
a left knee disorder was most recently denied by rating 
decision of August 1999. The veteran was notified of that 
decision and of his appellate rights in September 1999, and 
he did not file a timely appeal.

5. Evidence received since the August 1999 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1. The August 1999 rating decision which showed no new and 
material evidence to reopen the claim for service connection 
for a low back disorder, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).

2. Evidence submitted subsequent to the August 1999 rating 
decision to reopen the claim for service connection for a low 
back disorder, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).

3. A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

4. The August 1999 rating decision which showed no new and 
material evidence to reopen the claim for service connection 
for a left knee disorder, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).

2. Evidence submitted subsequent to the August 1999 rating 
decision to reopen the claim for service connection for a 
left knee disorder, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2001) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; (3) that 
the veteran is expected to provide; and (4) must ask the 
veteran to provide any evidence in his possession that 
pertains to the claims. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in March 2003, the veteran was advised of what was necessary 
for a service connection claim on a direct or secondary 
basis. He was not advised prior to the September 2002 rating 
decision as to what was necessary to show for new and 
material evidence. He was provided notice in November 2005 
and March 2006, of what was necessary for a new and material 
evidence claim. However, since the claims for both a low back 
disorder and left knee disorder were reopened, there is no 
prejudice shown in the RO's failure to inform the veteran of 
what evidence was necessary in that regard. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. Since 
the preponderance of the evidence is against the claims set 
forth above, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA outpatient 
treatment records, and private medical records associated 
with the claims folder. There are no known additional records 
or information to obtain. 

A hearing was offered and the veteran testified at a Travel 
Board hearing in September 2007. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims, except as 
directed below.



New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date. This 
regulation applies to the claim to reopen for service 
connection for a low back disorder, as that claim was 
established in October 2001. The regulations in effect prior 
to August 29, 2001, apply to the left knee claim to reopen, 
as this claim was filed in May 2001. Under 38 C.F.R. 
§ 3.156(a), for claims filed prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 


Low Back Disorder

Service connection for a low back disorder was most recently 
denied by rating decision of August 1999. The evidence of 
record did not show that the veteran's low back disorder was 
incurred in or aggravated by service. Moreover, the evidence 
also did not show that the veteran's low back disorder was 
due to or aggravated by his service-connected right knee 
disorder. The veteran was sent notice of the denial in a 
letter dated in September 1999. He did not timely appeal this 
decision. 

The Board has reviewed the evidence received into the record 
since the August 1999 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for a low back disorder. 

Evidence submitted since the August 1999 denial of service 
connection for a low back disorder includes VA outpatient 
treatment records; Social Security Disability Records; 
January and February 2003, and September 2007 St. Joseph 
Hospital records; a September 2003 medical statement by a VA 
staff rheumatologist; a November 2005 CT scan of the 
veteran's lumbosacral spine from Yakima Valley Memorial 
Hospital; December 2005 to December 2006 medical records from 
James Martin, DC, regarding the veteran's low back and right 
knee; a VA compensation examination dated February 2007; and 
a September 2007 Travel Board hearing testimony transcript. 

Many of the VA outpatient treatment reports are duplicates of 
VA treatment reports that were already reviewed and 
previously considered. Some of the VA treatment records 
received are records showing ongoing treatment for the 
veteran's low back disorder. Much of the VA outpatient 
treatment records show treatment for his back pain after 
falling off a step after service, and the veteran's 
complaints of having back pain since service. The medical 
history indicating the veteran's complaints that he has had 
back problems since service are duplicative of statements 
that he has made previously. The VA outpatient treatment 
records that indicate that the etiology of the veteran's back 
disorder is from a 1998 fall after service, is not new and 
material to show that the veteran's low back disorder is due 
to service or secondary to his service-connected right knee 
disorder. The VA outpatient treatment records that show 
ongoing treatment for the veteran's back complaints without a 
link to service or to his service-connected right knee 
disorder, also do not provide an etiology of the veteran's 
low back disorder and therefore, none of these records are 
new and material. 

Social Security Disability Records also are not new and 
material evidence. The records used to establish Social 
Security Disability benefits were primarily the veteran's VA 
treatment records and medical evidence of ongoing treatment 
for a low back disorder. 

January and February 2003, and September 2007 St. Joseph 
Hospital records, are also associated with the claims folder. 
These records, which show treatment for the veteran's low 
back disorder and an x-ray of the veteran's low back, do not 
provide any findings which relate the veteran's low back 
disorder to service or to his service-connected right knee 
disorder. Therefore, these records are not new and material 
evidence. 

The November 2005 CT scan from Yakima Memorial Hospital and 
the chiropractor treatment records from Dr. James Martin are 
also not new and material evidence. None of these records 
relate to an unestablished fact that would establish that the 
veteran has a low back disorder that is due to service or his 
service-connected right knee disorder. These records, as the 
others, show ongoing treatment for the veteran's low back 
disorder. 

The February 2007 VA examination documents injury of the 
veteran's low back disorder to 1995, many years after 
service. The report documents multiple traumatic injuries 
contributing to the veteran's low back, but no evidence 
linking his service-connected right knee to his back or his 
service to his back disorder. Therefore, the evidence is not 
new and material evidence. 

The veteran testified at a Travel Board hearing in September 
2007 and that testimony is not new and material evidence. The 
veteran claims that his low back disorder occurred in 
service, and in the alternative, was caused by an altered 
gait in an attempt to protect his already service-connected 
right knee disability. Unfortunately, the veteran has not 
claimed to be a medical professional. It is well established 
that laypersons cannot provide competent evidence when a 
medical opinion is required, as is the case with establishing 
the etiology or diagnosis of a medical condition. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As such, the 
testimony does  not raise a reasonable possibility of 
substantiating the claim, and therefore, is not new and 
material. 

Finally, and most importantly, a September 2003 medical 
statement by a VA staff rheumatologist is new and material 
evidence. That statement indicates that the veteran suffers 
from lumbar back pain. The examiner stated that the veteran's 
service-connected right knee disability is due to 
calcification of knee ligaments due to trauma. He also stated 
that an injury such as a medial collateral ligament tear can 
cause significant alteration of the gait, particularly if 
there is a malalignment or instability of the joint. He 
indicated, in pertinent part, that the veteran's low back 
symptoms were due to or at least exacerbated by his service-
connected right knee disease. This statement is new, as it 
has not been presented before. It is material, because it 
raises the possibility that the veteran's low back disorder 
is secondary to his service-connected right knee disorder. 
Based on the foregoing, new and material evidence has been 
presented and the veteran's claim of service connection for a 
low back disorder is reopened. The evidence of record is 
sufficient to evaluate the veteran's claim for service 
connection for a low back disorder on the merits. 



Merits of the Claim

The veteran asserts that service connection is warranted for 
a low back disorder. He maintains that he had a low back 
disorder in service and in the alternative, his low back 
disorder was caused or aggravated by his service-connected 
right knee disability. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
for a arthritis of the lumbar spine may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

(codified at 38 C.F.R. § 3.310).

Service medical records show that the veteran made complaints 
of low back pain on several occasions in service. In 
April 1972, he complained of low back pain of one day after 
playing basketball. He stated that the pain radiated down his 
left leg on prolonged standing or moving it. He was placed on 
light duty for 24 hours and told to return to the clinic for 
further evaluation at that time. No diagnosis was given. 

In March 1977, while playing, the veteran fell on his back. 
Range of motion was slow, there was no discoloration, and no 
tension or edema in the lower lumbar region. The impression 
was bruised back muscle. He was placed on limited duty with 
no physical training or running for one week. 

In June 1981, the veteran complained of severe muscle pain in 
the back. He indicated that he believed that it was from not 
doing physical training. He had tenderness with palpation in 
the lower back. The assessment was stretched muscle tissue. 
He was given pain medication, told to take a hot shower, 
given physical therapy exercise for low back pain, and told 
no running for 48 hours. 

In January 1982, the veteran was seen in the physical therapy 
clinic with complaints of low back pain off and on for 8 to 
10 years. He stated that his back hurt periodically, 
sometimes for only a few days. He had good mobility, and was 
able to bend at the waist with some discomfort. It was 
painful trying to tie his shoes. The goal was to decrease 
pain and stiffness, and increase mobility. X-rays of the 
lumbar spine showed no significant abnormalities noted. 

In March 1983, the veteran was seen complaining of low back 
pain for two days after heavy lifting and playing basketball. 
There was no history of trauma on heavy lifting. This was the 
4th episode. There was some occasional tingling of the right 
leg over the lateral knee. There was no weakness or sciatica. 
The assessment was low back pain of questionable etiology. 

In April 1983, he complained again of low back pain with 
increased intensity of two weeks and decreased sensation in 
the right leg. Physical examination revealed decreased range 
of motion, positive spasms, heel and toe walking without 
difficulty, and no spinal anatomical abnormalities noted. The 
assessment was acute lumbosacral strain. 

Although the veteran applied for service connection for a 
back disorder in December 1994, he presented no evidence of 
current low back complaints. The first evidence of low back 
pain since service was in June 1995, when he was hit by a 
vehicle when exiting his van. He sustained injury to his 
lower back at that time with difficulty bending and spasm. 

Throughout the veteran's claims file, there is substantial 
medical evidence of numerous treatments for chronic low back 
complaints. In the September 2003 VA medical statement from a 
staff rheumatologist, the examiner stated that the veteran's 
low back symptoms were due to or at least exacerbated by his 
service-connected right knee disability. The examiner 
attributed this disorder to alteration of the gait which 
caused pain and dysfunction of the lumbar spine. This was 
caused, according to the examiner, by alterations in 
biomechanics of the lower extremities that could cause 
muscular and ligamentous pain. The examiner indicated that he 
did not have the veteran's back x-rays available to him at 
the time of his opinion. 

The veteran's September 2007 Travel Board testimony is 
essentially the same as that of the service medical evidence 
and the September 2003 VA medical statement. 

However, during a February 2007 VA examination, the examiner 
came to a different opinion with regard to the veteran's low 
back complaints. He stated that the VA rheumatologist that 
examined the veteran in September 2003, attributed the 
veteran's low back symptoms to exacerbation of his right 
knee. He stated, however, that there was no evidence in the 
record at the time of the September 2003 VA statement of all 
the veteran's post-service accidents affecting his low back. 
The VA rheumatologist had conceded that he did not have x-
rays of the veteran's back available to him. The 
February 2007 examiner reviewed x-rays of the veteran's 
lumbar spine which showed disc space narrowing with air at 
L3-4 with anterior spur and mild anterior spondylolisthesis 
at L3 upon L4. There was disc space narrowing with air at L5 
S1. Mild posterior spondylolisthesis of L4 upon L5 and mild 
to moderate scoliosis of the lower lumbar spine, convex to 
the left, was shown. The diagnosis was degenerative disc 
disease of the lumbar spine with right-sided sciatica pain. 
The examiner indicated that the veteran had a clearly 
documented injury to the low back in 1995. There were 
multiple additional injuries noted in the history. There was 
no mention of a primary right knee problem causing the 
veteran's back condition. It was his opinion that it was less 
likely than not that the veteran's right knee caused the 
veteran's low back condition, or aggravated his back 
condition. The examiner stated that on examination, it was 
the veteran's back condition that was contributing to his 
gait asymmetry. The veteran's back condition was contributing 
to the pain in his right thigh and right knee, and when the 
pressure was relieved from his back, the right knee pain 
decreased. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The February 2007 VA examination opinion was more credible 
than the September 2003 VA opinion as it was made in 
connection with the evaluation of the entire claims file to 
include x-ray findings of the veteran's low back. The 
September 2003 VA rheumatologist opinion was devoid of x-rays 
and lacked any consideration of the veteran's several post 
service injuries. When viewing the totality of the evidence, 
more credibility has to be given to the opinion that was made 
with a thorough review of the medical record, making the 
February 2007 VA examination opinion more persuasive than the 
September 2003 VA opinion.

Based on the foregoing, the Board finds that the more 
persuasive medical evidence does not show that the veteran's 
low back disorder had its onset in service, nor does it show 
that it was caused by or aggravated by, his service-connected 
right knee disability. Therefore, service connection is not 
warranted for a low back disorder on a direct or secondary 
basis. 

Left knee disorder 

Service connection for a left knee disorder was most recently 
denied by rating decision of August 1999. The evidence of 
record did not show that the veteran's left knee disorder was 
incurred in or caused by service or within the applicable 
presumptive period. Moreover, the evidence presented to 
reopen the claim for service connection did not show that the 
veteran's left knee disorder was secondary to his service-
connected right knee disability. The veteran was sent notice 
of the denial in a letter dated in September 1999, however, 
he did not timely appeal this decision. 

The Board has reviewed the evidence received into the record 
since the August 1999 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for a left knee disorder. 

Evidence submitted since the August 1999 denial of service 
connection for a left knee disorder includes VA outpatient 
treatment records, Social Security Disability Records, a 
September 2003  medical statement made by a VA staff 
rheumatologist, a VA compensation examination report dated 
February 2007, September 2007 Travel Board hearing testimony, 
and an October 2007 medical statement from Sean P. Keane, MD, 
regarding the etiology of the veteran's left knee disorder. 

Many of the VA outpatient treatment reports are duplicates of 
VA treatment reports that were already reviewed and 
previously considered. Some of the VA treatment records 
received since August 1999, are records showing ongoing 
treatment for the veteran's left knee disorder. These 
outpatient treatment records only show present treatment for 
the left knee condition and do not link the left knee 
disorder to service or relate it to the veteran's service-
connected right knee disorder. Without a link to service or 
to his service-connected right knee disorder, these records 
do not show an etiology of the veteran's left knee disorder 
and, therefore, are not new and material. 

Social Security Disability Records are also not new and 
material evidence. The records used to establish Social 
Security Disability benefits were primarily the veteran's VA 
treatment records and medical evidence of ongoing treatment 
for a left knee disorder. 

The September 2003 medical statement presented by the VA 
staff rheumatologist is also not new and material evidence to 
reopen the claim for service connection for a left knee 
disorder. The statement presented by the VA staff 
rheumatologist indicated that an injury such as a medial 
collateral ligament can cause significant alteration in gait. 
He also indicated that x-rays of the left knee were normal in 
May 2003. He stated that at that time they found laxity of 
the medial collateral ligament. However, he did not indicate 
of which knee. His final statement indicated that it is as 
likely as not that the veteran's "right knee" was due to or 
at least exacerbated by his "right knee" disease. It is not 
clear what the examiner is attempting to establish, as the 
veteran is already service-connected for his right knee 
disability. Resolving any doubt in this regard in the 
veteran's favor, the Board interprets the doctor's confusing 
statement as linking the nonservice-connected left knee 
disability to the already service-connected right knee 
disorder and, thus, it constitutes new and material evidence. 

The veteran testified at a Travel Board hearing in September 
2007 and that testimony is not new and material evidence. The 
veteran claims that his left knee disorder occurred in 
service, and in the alternative, is caused by an altered gait 
in an attempt to protect his already service-connected 
disability. Again, the veteran has not claimed to be a 
medical professional, and is not competent to provide a 
medical opinion as to etiology. See Espiritu. As such, the 
testimony is not so significant that that it must be 
considered to in order to fairly decide the merits of the 
claim, and therefore, is not new and material. 

Finally, an October 2007 medical statement from Sean P. 
Keane, MD was received by VA in November 2007. This statement 
indicates, in pertinent part, that the veteran had severe 
osteoarthritis of the left knee and in July 2007, underwent a 
medial compartment replacement of the left knee joint. The 
veteran reported to Dr. Keane that the condition arose in his 
left knee due to the increased weightbearing on the left side 
in recent years to alleviate the symptoms in his service-
connected right knee. However, after a review of the 
veteran's VA medical records, in Dr. Keane's opinion, an 
initial injury of the left knee in September 1981, during 
service, led to the degenerative changes that required the 
veteran's left knee replacement. This evidence is new and 
material because it bears directly and substantially upon the 
specific matter under consideration, which is the etiology of 
the veteran's left knee disorder. Although the veteran 
claimed that the condition was secondary to his already 
service-connected right knee disorder, a medical professional 
who replaced the veteran's left knee, found that an initial 
fall in 1981, precipitated the degenerative changes that 
resulted in his condition. Dr. Keane's statement is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Therefore, the petition to 
reopen the claim for service connection for a left knee 
disorder, is warranted. 

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim. This is also discussed in 
the Remand below. 


ORDER

New and material evidence to reopen a claim of service 
connection for a low back disorder has been submitted, and to 
this extent only, the claim is granted.

Service connection for a low back disorder is denied. 

New and material evidence to reopen a claim of service 
connection for a left knee disorder has been submitted, and 
to this extent only, the claim is granted.


REMAND

Further evidentiary development is needed in this case, with 
respect to the claim involving the left knee. 

The veteran served on active duty from December 1972 to 
March 1980. This period of active duty has not been verified. 
The RO should contact the National Personnel Records Center 
and obtain verification of this period of service. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4).

Dr. Keane indicates that in July 2007, he performed a knee 
replacement of the veteran's left knee at St. Mary's Hospital 
in Milwaukee, Wisconsin. Those records are not associated 
with the claims folder. The veteran should provide a release 
of information and those records should be obtained in 
connection with this claim. 

Additionally, the veteran most recently underwent VA 
examination in February 2007. That examiner only provided an 
opinion as to whether the veteran's left knee disorder was 
due to or aggravated by his service-connected right knee 
disorder. He relates one injury in service in 1981 of 
patellar contusion, which he states appears to have resolved. 
He also states that the veteran is not in receipt of ongoing 
treatment for his left knee disorder. However, he did not 
address the 1983 complaint of bilateral knee pain which 
resulted in an assessment of chondromalacia of the patellae, 
nor did he address the veteran's treatment and recent left 
knee replacement, records which were not available when he 
evaluated the veteran. Moreover, he did not address that the 
veteran applied for service connection for his right and left 
knee in July 1983, immediately after service. 

Dr. Keane, the private physician who replaced the veteran's 
left knee in 2007, indicates that a September 1981 fall that 
occurred in service precipitated the degenerative changes 
that caused the veteran's left knee disorder, and eventually 
resulted in a left knee replacement. His opinion addresses a 
left knee disorder that was caused by an injury directly 
occurring in service, as opposed to a secondary altered gait 
condition caused by a service-connected right knee 
disability. As many questions remain unanswered, the veteran 
should undergo a VA examination and after review of the VA 
claims file, to include the 2007 medical records of the 
veteran's left knee replacement at St. Mary's Hospital, an 
opinion should be rendered as to the etiology of the 
veteran's left knee disorder. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National 
Personnel Records Center and verify the 
veteran's period of service that includes 
December 1972 to March 1980. 

2. After obtaining a release of 
information from the veteran, the RO 
should contact St. Mary's Hospital, 
Milwaukee, Wisconsin, and seek to obtain 
the inpatient and outpatient medical 
records in connection with the veteran's 
July 2007 surgery for a left knee 
replacement.  

3. The RO should schedule a VA orthopedic 
examination. All indicated studies should 
be performed. The claims folder should be 
made available to the examiner for 
review, to include the July 2007 records 
from St. Mary's Hospital and any other 
medical records of Dr. Keane's treatment 
of the veteran's left knee disorder. 

The examiner should render an opinion as 
to the etiology of the veteran's left 
knee disorder, specifically as to whether 
it resulted from the initial injury to 
the knee in 1981. The examiner should 
address the totality of medical evidence, 
to include the service medical records, 
in connection with the recent left knee 
replacement treatment records and comment 
on the opinion rendered by Dr. Keane. The 
examiner should give a rationale based on 
the facts of the case and any medical 
literature for all opinions and 
conclusions drawn. Opinions should be 
expressed in terms of "at least as 
likely as not" (50 percent or better) or 
"not as likely as not" (less than 50 
percent probability).  

4. Thereafter, readjudicate the claim of 
service connection for a left knee 
disorder. If the decision is adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include 
secondary service connection, and he 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


